                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:04-CR-00066-KDB-DSC

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 MICHAEL GRAYLEN WHEELER,

                Defendant.


         THIS MATTER is before the Court on Defendant’s pro se “Motion to Reduce Sentence

Pursuant to the First Step Act of 2018” (Doc. No. 107) and “Petition to Order Prosecution to Show

Just Cause, Petition to Redress Grievence [sic]” (Doc. No. 111).

         Defendant was sentenced to an aggregate term of 152 months of imprisonment in

September 2007. (Doc. No. 33). On May 12, 2015, he was released from the BOP after satisfaction

of his sentence. (Doc. No. 113, at 3). He immediately began a five-year term of supervised release.

On May 2, 2016, the Court revoked Defendant’s supervised release and sentenced him to 60

months imprisonment with no supervised release to follow. (Doc. Nos. 87, 88). Defendant was

released from BOP on March 2, 2020 (Doc. No. 113, at 3) and his motions are now moot.

         IT IS THEREFORE ORDERED that Defendant’s “Motion to Reduce Sentence Pursuant

to the First Step Act of 2018” (Doc. No. 107) and “Petition to Order Prosecution to Show Just

Cause, Petition to Redress Grievence [sic]” (Doc. No. 111) are DENIED AS MOOT.

         SO ORDERED.

                                    Signed: December 22, 2020




      Case 5:04-cr-00066-KDB-DSC Document 114 Filed 12/22/20 Page 1 of 1
